February 18, 2015

                                No. 03-13-00318-CV



                                      IN THE


                         THIRD COURT OF APPEALS


                                  at Austin, Texas




                        JUAN A. MARTIN-DE-NICOLAS
                                     Appellant

                                         V.


                                   REX JONES
                                     Appellee.




                 Appealed from the County Court at Law No. 2 of
                             Travis County, Texas
                           Cause No. C-l-CV-12-008738




      APPELLANT'S MOTION FOR EN BANC RECONSIDERATION




                                       Filed by:

                                       Juan A. Martin-de-Nicolas
                                       Appellant, Pro Se                FL318:::]
                                       5604 Woodview Ave.
                                       Austin, TX 78756            \r
                                       Tel. 512-565-1498




APPELLANT'S MOTION FOR EN BANC RECONSIDERATION                          Pagel of 19
TO THE HONORABLE MEMBERS OF THE THIRD COURT OF APPEALS:

         Appellant asks the Court to grant this motion to reconsider the case en banc.


                                    A) INTRODUCTION

         On 28 August 2014, a three-judge panel of this Third Court of Appeals

issued the opinion and judgment in this case affirming the lower court's order. The

panel consisted of Chief Justice Jones, and Justices Pemberton and Rose.

         On 26 January 2015, Justices Pemberton and Rose denied appellant's timely

filed motion for rehearing . Chief Justice Jones did not participate.


                                       B) SUMMARY

         The primary issue in this restricted appeal is denial ofdue process.1
Specifically, appellee failed to serve appellant a "notice-of-hearing" for the hearing

on appellee's summary judgment motion which ultimately disposed of the case.

This omission is against the Rules of Civil Procedure (see TRCP 21a & TRCP

166a).

         This court's Memorandum Opinion "resolved" the lack of notice issue stated

above by holding that a statement made by appellee's counsel during said

summary judgment hearing provided "some evidence" that appellant had been


1 Denial of due process as expressed in Appellant's first issue submitted for review in his
 Appellant's Brief (see Appellant's Brief page 6). Issue #1: Can a case be dismissed during a
 hearing for a motion for dismissal where the non-movant was not notified of the reset hearing
 date?



APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                           Page 2 of 19
notified. Appellant has categorically denied that he was notified in any way,

shape, or form of the reset hearing date for that hearing.

       The panel's resolution of this due process issue is at odds with past opinions

from the Supreme Court of the United States, the Supreme Court of Texas, and

even previous opinions from this Third Court of Appeals.

       The primary issue in this case—due process—is of such vital importance to

the jurisprudence of the State of Texas that resolution of this issue by the Court en

banc is necessary. See Tex. R. App. P. 41.2(c), 49.7.


                            C) STATEMENT OF FACTS

       The following facts are evident on the face-of-the-record and are repeated

here to guide this court in its review of this motion for en banc reconsideration.

    1) This case originated in Justice court and was appealed to County Court.

    2) On 30 August 2012 county court sent out its first notification to the parties
       of having received the appeals bond. See Exhibit A (copy of Court Docket,
        CR: 217-218), arrow #1.

    3) On 17 September 2012, appellee filed a motion for summary judgment for
       lack ofjurisdiction. See Exhibit A, arrow #2.

    4) On 11 October 2012 appellee filed a notice-of-hearing with a setting date of
        25 October 2012. See Exhibit A, arrow #3.

    5) On 15 October 2012 appellee apparently faxed a docket call for the 25
       October hearing. It is entered in the docket as filed on 16 October 2012. See
        Exhibit A, arrow #4.


2 rr: 4—MR. BEGA: "Previously set on October 25,h and reset today at the request ofthe
 plaintiff."


APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                     Page 3 of 19
    6) On 14 November 2012 (i.e. not 25 October), county court holds a hearing
       for the summary motion stated in #3 above, grants appellee's motion, and
       signs an order of dismissal with prejudice. See Exhibit A, arrow #5.

    7) The court reporter's record included in this appeal (RR: 2) notes that
       appellant was not present at this hearing nor represented by counsel. See
       Exhibit A, arrow #6.


                      D) ARGUMENTS & AUTHORITIES


Summary of the Argument

      Because of the severity and finality of a summary judgment dismissal order,

a movant must expressly inform the adverse partv of the exact settina date of such

hearing in order to allow the adverse party sufficient time in which to craft his

response to such motion and be heard bv the court. Period. There is no

circumventing this basic tenant of due process. The case law cited in this motion

for en banc reconsideration is equally emphatic about due process be-ng the sine

qua non ofjustice.


En Banc Reconsideration

    This Court has the authority to grant this motion and submit the case to the full

court, sitting en banc (see TRAP 41.2(c), 49.7). A submission to the full court

sitting en banc is appropriate when:

    1) its necessary to secure or maintain uniformity of court decisions, or when
    2) extraordinary circumstances require en banc consideration (see TRAP
       41.2(c)).


APPELLANT'S MOTION FOR EN BANC RECONSIDERATION                               Page 4 of 19
Texas Rules of Civil Procedure

    The following Texas Rules of Civil Procedure (TRCPs) control the proper

implementation of due process in this appeal:

         • TRCP 21—Filing & Serving Pleadings & Motions
         •   TRCP 21 a—Methods of Service
         •   TRCP 166a—Summary Judgment.

    Appellant has categorically stated that he did not receive actual or constructive

notice of the hearing date for appellee's summary judgment motion. The facts

evident on the face-of-the-record corroborate this assertion. The following

discussion will examine what the rules require and what the record reveals.

    TRCP 21 requires a movant to submit motions and the notice-of-hearing

thereof, to the court and to adverse parties in writing, and for the clerk to note them

on the docket.

    The record in this case reveals that the hearing held in 14 November 2012 that

disposed of the case was not preceded by the required written notice-of-hearing nor

was there any valid notice noted on the docket. The notice-of-hearing that appears

on the face-of-the-record (filed 11 October for a 25 October setting) never took

place—it never happened! That hearing was canceled, not by agreement of the

parties as stated in the Memorandum Opinion, but by an officer of the county

court.




APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                 Page 5 of 19
    These irrefutable facts should have been sufficient for this court to reverse the

summary judgment order issued by the county court on 14 November. Similar

irrefutable facts were sufficient for the courts in the following case law to reverse

faulty judgments.

    TRCP 21a requires a movant to certify compliance with the rules in writing,

over signature, and on the filed instrument. It also allows the non-movant to offer

the court proof that the notice or instrument was not received. Such proof may be

offered in the form of an affidavit that accompanies the non-movant's response to a

summary judgment motion. This rule underscores the importance of allowing the

non-movant an opportunity to be heard by the court who hears the motion for

dismissal.


    TRCP 166a(c) increases the three-day minimum filing deadline of TRCP 21 to

twenty-one days when it states that "the motion and any supporting affidavits shall

be filed and served at least twenty-one days before the time specified for hearing."

Appellant is of the opinion that the notice-of-hearing is subject to the same twenty-

one day requirement although this is not plainly stated in the rule. Appellant's

opinion is based on the language of TRCP 21 which states that "an application to

the court for an order and notice of any hearing thereon, [...] shall be served on all

parties not less than three days before the time specified for the hearing [...]. In

other words, the motion and the hearing have the same three-day minimum time



APPELLANT'S MOTION FOR EN BANC RECONSIDERATION                                Page 6 of 19
limit for service. No other construction of TRCP 21 is reasonable. It follows then

that since TRCP 166a(c) enlarges the minimum notice time to file the motion from

three days to twenty-one days, it also enlarges the minimum notice time to file the

notice-of-hearing.

    Implicit in rule 166a(c) is the assumption that, at the very least, the adverse

party has fourteen days in which to craft and serve his or her response—21 days

notice for the motion less seven days deadline for the response to the motion. A

reasonable person would argue that the respondent should know with certainty

when the fourteen-day time period begins and ends. The courts in the following

case law have so ruled.


    This court should also note that the notice-of-hearing which appears on the

face-of-the-record was not filed 21 days in advance of the requested setting date as

required by Rule 166a(c). That notice-of-hearing was filed 11 October and the

setting was for 25 October (only 14 days in advance, not 21 days in advance).

    The record, and this analysis, reveal that the notice-of-hearing on the face-of-

the-record is invalid and inconsequential because it does not state the actual date of

the hearing that disposed of the case and it was not filed so as to give appellant

sufficient time to craft his response and be heard by the court.

    Note that this appeal does not rely exclusively on interpreting TRCP 166a(c) as

stated above—that is, requiring both the motion and the notice-of-hearing to be



APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                 Page 7 of 19
filed 21-days prior to the hearing because any reasonable interpretation of the rules

also require for the notice-of-hearing to state the exact date of the hearing and

maybe even the exact "time specified for the hearing." See TRCP 21 & TRCP

166a(c). As stated, the defective notice-of-hearing that appears on the face-of-the-

record does not state the correct setting date of the dispositive hearing.

    At the risk of repeating myself, there is no evidence on the face-of-the-record

of any notice-of-hearing being timely filed and giving proper notice of a 14

November 2012 hearing date. As such, this court should grant this motion for en

banc reconsideration, and reverse the order of the county court issued 14

November 2012.



About Assertions Made in the Memorandum Opinion

Summary Judgment Motion Not Decided On the Merits

    The trial court (county court) appears to have granted appellee's motion for

summaryjudgment not base on the merits as asserted in the Memorandum

Opinion, but because appellant failed to appear at the hearing and failed to file his

response to the summary judgment motion. As documented by the court reporter's

record, that hearing probably lasted one minute or less; hardly enough time to give

a summary judgment motion the serious consideration it required. The hearing on

14 November 2012 proved that the critics of the summary judgment proceedings in

the years before its implementation (1940's-1950's) were right when they objected


APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                Page 8 of 19
to enacting the proposed summary judgment proceedings because it would likely

lead, they argued, to "snap judgments." A summary judgment proceeding which

lasts a minute or less is certainly a good example of "snap judgment."

Oral Testimony During Summary Judgment Hearing is Inadmissible Evidence

    As stated in the Summary (page 2) this court's Memorandum Opinion

"resolved" the lack of notice issue, and therefore the due process issue, by holding

that a statement made by appellee's counsel during the summary judgment hearing

provided "some evidence" that appellant had been notified. Appellant would like

to note that the Rules of Civil Procedure require much more than "some evidence"

of notification of the hearing setting. They require highly reliable, credible, and

admissible evidence, on the face-of-the-record. TRCP 166a(c) states that "no oral

testimony shall be received at the hearing." The statement made by Mr. Bega

during the 14 November hearing was barred oral testimony, in addition to being

hearsay testimony. As such, the testimony was inadmissible as evidence and the

Memorandum Opinion should not rely on it to deny appellant a reversal of a

deficient order of dismissal by county court.




3 The History of Texas Civil Procedure. Professor William V. Dorsaneo, III; BAYLOR LAW
 REVIEW [Vol. 65:3] page 729-730.


APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                  Page 9 of 19
Conflicting Court Opinions

      Regarding the standards of review, this court's Memorandum Opinion is

contrary to opinions of the Texas Supreme Court, other sister Courts of Appeals,

and even opinions from this Third Court of Appeals. See:

      • Alexander v. Lynda's Boutique, 134 S.W.3d 845-Tex: Supreme Court
          2004
      •   Forrester v. Ginn, 282 S.W.3d 513 - Tex: Court of Appeals 2008
      •   Cox v. Cox, 298 S.W.3d 726 - Tex: Court of Appeals, 3rd Dist. 2009

    This courts Memorandum of Opinion appears to require that two standards of

review be met in this appeal. First it requires that the standards of review for a

restricted appeal be met (see TRAP 26.1(c) and TRAP 30); then it requires that the

reversible errors standard of review be met in order to prevail—or to obtain

reversal (see TRAP 44.1).

    In Alexander v. Lynda's Boutique the Texas Supreme Court stated that to

prevail in a restricted appeal, the appellant must establish what amounts to only the

standards of TRAP 26.1(c) and TRAP 30, in other words:

    1) that it filed notice of the restricted appeal within six months alter the
       judgment was signed,

    2) it was a party to the underlying lawsuit,

    3) it did not participate in the hearing that resulted in the judgment complained
       of and did not timely file any post judgment motions or requests for
       findings of fact and conclusions of law, and

    4) error is apparent of the face-of-the-record.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                Page 10 of 19
      There has been disagreement in the courts regarding element (4)—that is,

when considering if the error is apparent on the face-of-the-record. Some courts

have ruled that court clerks are under no affirmative obligation to note certain

actions in the docket when the rules only state that "the clerk shall" do this or that

without also stating that "the clerk shall" do this or that AND "note such action in

the docket." Courts have ruled that obligations such as the notice requirements in

TRCP 306a(3)—Notice of Judgment, are an example of such non-affirmative

obligations because the clerk has no express duty to note that action on the docket.

This is why this appellant chose not to include that error, which is also present in

his case, for review to this court in this motion for en banc reconsideration.

However, TRCP 21 does place an affirmative duty on the clerk to record the filing

of motions and notice-of-hearing on the docket. Therefore, appellant has proved

that it has met the requirements of the standard of review for restricted appeals as

set forth in Alexander v. Lynda's Boutique by the Texas Supreme Court and he is

entitled to prevail in this appeal.

    The standards of review set fort in Alexander were also set forth by the Court

ofAppeals ofTexas—Houston (14th Dist.) in its Forrester v. Ginn opinion and by
this Third Court of Appeals—Austin in its Cox v. Cox opinion.




APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                Page 11 of 19
    Regarding due process, this court's Memorandum Opinion is contrary to

opinions of:

    1) The Supreme Court of the United States:
        • Peralta v. Heights Medical Center, Inc., 485 U.S. 80 - Supreme Court
            1988.


    2) The Supreme Court of Texas:
        •   LBL Oil Co. v. International Power Services, Inc., Ill S W 2d 390 -
            Tex: Supreme Court 1989, Inc.
        • Lopez v. Lopez, 757 S.W.2d 721 - Tex: Supreme Court 1988

    3) This Texas Third Court of Appeals:
        • Myers v. County of Williamson, Tex: Court of Appeals, 3rd Dist. 2011.

    The cases underlying these opinions are not identical to the case in this appeal.

No two cases are ever "identical." However, the underlying principles of due

process that permeate this appeal and those that permeated the cited case law are

sufficiently similar to create concern that due process in this appeal is in jeopardy.

    In Peralta v. Heights Medical Center, Peralta (defendant) was sued for the

costs of medical services rendered to one of his employees, debt which Peralta had

guaranteed and did not deny. However, the record showed that Peralta was not

timely served the citation for the lawsuit. Peralta did not make an appearance or

file an answer to the lawsuit. The court entered a subsequent default judgment for

Heights Medical Center. Peralta initiated a bill of review proceeding which was

derailed by a the granting of a summary judgment motion which claimed Peralta



APPELLANTS MOTION FOR EN BANC RECONSIDERATION                               Page 12 of 19
had not met the three elements of the Craddock test. The Court of Appeals

affirmed the necessity to meet the Craddock test and the Texas Supreme Court

denied Peralta's writ of error review citing "No Reversible Error." However, the

United States Supreme Court found the holdings of the Texas courts "problematic"

and after reviewing the issues ruled in favor of Peralta, and the opinion states:

          [...] a judgment entered without notice or service is
          constitutionally infirm. An elementary and fundamental
          requirement of due process in any proceeding which is to be
          accorded finality is notice reasonably calculated, under the
          circumstances, to apprise interested parties of the pendency of
          the action and afford them the opportunity to present their
          objections. [...] Failure to give notice violates the most
          rudimentary demands of due process of law [...].

    LBL Oil Co. v. International Power Services, is a post-appearance default

judgment case decided by the Texas Supreme Court. The Supreme Court reversed

the judgment of the court of appeals and remanded the cause to trial because:

      •    the record showed that no notice was given to LBL Oil (defendant) of the
           hearing on the motion dispositive of the case, and
      •    the appeals court decision conflicted with Peralta v. Heights Medical
           Center.


The LBL Oil opinion stated that:

          Once a defendant has made an appearance in a cause, he is
          entitled to notice of the trial setting as a matter of due process
          under the Fourteenth Amendment to the federal constitution as
          set forth in Peralta [...] The record here establishes that [LBL
          Oil] had no actual or constructive notice of the hearing on the
          motion for default judgment, which effectively was his trial
          setting since it was dispositive of the case.


APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                  Page 13 of 19
    In Lopez v. Lopez, Guadalupe Lopez (defendant) was not notified of a trial

setting and consequently did not appear. Citing the Supreme Court's Peralta

opinion, the Texas Supreme Court ruled that the absence of notice of a trial setting

violates the defendant's due process rights under the Fourteenth Amendment to the

federal constitution and reversed the judgment of the court of appeals and

remanded the cause to the trial court for a new trial. This case cites Peralta.

    The Myers v. County of Williamson case was decided by this Texas Third

Court of Appeals. The Myers case cites Peralta as precedent. In Myers, although

the central issue appears to be whether Carl Myers (defendant) engaged in

selective acceptance or refusal of certified mail relating to the case, and whether he

had met the Craddock requirements, the issue of proper notice is also present. Carl

Myers was sued by several political subdivisions to collect property taxes owed.

Myers timely filed an answer to the suit. Plaintiffs set the case for trial. Myers did

not appear at trial. Upon review, the record showed that although Myers received a

notice of attempted delivery of certified mail prior to trial, the actual delivery of

the certified mail which contained the notice of the trial setting was not received

until after the trial. In addition, the notice of trial lacked a certificate of service. In

the Myers opinion, this court stated that:

        A party who proves lack of notice of a trial setting satisfies the
        first Craddock element because one cannot show intent or
        conscious indifference with regard to a trial of which one is
        unaware. [...] A defendant who has been denied due process


APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                    Page 14 of 19
        through lack of notice of a trial setting is entitled to a new trial
        without further showing.

    The due process requirements, central to the cases mentioned above, apply

equally to protect the rights of defendants and plaintiffs.


                                  E) CONCLUSION

    In the case at hand, the face-of-the-record contains no evidence that appellee

afforded appellant either actual or constructive notice of the hearing of 14

November 2012. Appellee's notice-of-hearing with attached certificate of service,

and his faxed docket call, stipulate a hearing setting of 25 October 2012 which did

not happen as it was canceled by the court and no additional notice-of-hearing was

given or appear on the record.

    Appellant has proved that it has met the requirements of the standard of review

for restricted appeals as set forth in Alexander v. Lynda's Boutique by the Texas

Supreme Court and he is entitled to prevail in this appeal

    This lack of notice of a trial (or hearing) setting constitutes denial of due

process which is a protected right by the Fourteenth Amendment to the federal

constitution. As stated in Myers, a defendant (or plaintiff) who has been denied due

process through lack of notice of a trial (or hearing) setting is entitled to a new trial

without further showing.

      Due process is the sine qua non ofjustice.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                  Page 15 of 19
                                   F) PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Appeals Court grant Appellant's Motion for En Banc

Reconsideration, and after reviewing the facts and arguments presented in

Appellant's motion, and based on its own sua sponte review of the issues:

   a) reverse Travis County Court at Law's Order of Dismissal with Prejudice for

      Lack of Jurisdiction issued 14 November 2012, and

   b) either grant Appellant a new trial in county court or grant the JNOV

      reversing the judgment ofjustice court, and

   c) grant Appellant any other relief which he may be entitled to in justice or in

      equity.

                                Respectfully submitted,




                                     luan A. Martin-de-Nicolas
                                     Appellant Pro Se
                                     5604 Woodview Ave.
                                     Austin, TX 78756
                                     Tel. 512-565-1498




APPELLANTS MOTION FOR EN BANC RECONSIDERATION                              Page 16 of 19
                       CERTIFICATE OF COMPLIANCE

      I certify that this document was produced on a computer using Microsoft

Word 2003 and contains 3,584 words, as determined by the computer software's

word-count function, excluding the sections of the document listed in the Texas

Rules of Appellate Procedure 9.4(i)( 1).

                                By:

                                      luan A. Martin-de-Nicolas
                                      Appellant Pro Se
                                      5604 Woodview Ave.
                                      Austin, TX 78756
                                      Tel. 512-565-1498
                                      Email: juanmden@yahoo.com


                          CERTIFICATE OF SERVICE

      This Certificate of Service is to certify that on this IT day of February

2015, a copy of this Appellant's Motion for Rehearing was served on all counsel of

record representing Appellee Rex Jones, via Certified United States Postal Service

mail, RRR# ^fZ^GO *0DOZ' 1^3'35?Q                        at their address ofrecord.


                                By:

                                      ijdan A. Martin-de-Nicolas
                                      Appellant Pro Se
                                      5604 Woodview Ave.
                                      Austin, TX 78756
                                      Tel. 512-565-1498
                                      Email: juanmden@yahoo.com


APPELLANTS MOTION FOR EN BANC RECONSIDERATION                               Page 17 of 19
                                            APPENDIX—A: Court Docket
                                            C                                          C         TIME: 123727 PM
                                            ^- TRWISCOUNTY.STATEOFTEXAS                  -
                                                          P.O. BOX 148325                        DATE: Jim 26.2013
                                                   AUSTIN,TEXAS 78714-0328                       PAGE 1

 C-1-CV-12-008738
                                                 MARTIN-DE-NICOLASVJONES
                PARTY:
      ^fISJ^S^ CWCOUMTYCOURTATlAWfl
       FIUNQ DATE; .08404012.
                                                                STATUS: DO DISPOSED
                                                             CASE TYPE: CJP CVJ PAPPEAL
DATE CASE ENTERED: 08404012                                                 W    CVJPAPPEAL
  EVENT CATEOORY:
                PERIOD:                TO
    DATE            PARTY      EVENT                                        RECEIPT*                     AMOUNT
    08404012         PL1       ASMXVJPAPPEAL FIUNO                                            $222.00

                               Cmtt*NmtCin andAsmmMUm - AnoMmnt Evmt

    08404012         PM        0ROCVCASH BOND ORDERED                                         $333.00


    08404012                   OPN:CVJP APPEAL RLEDPRO8E


   08404012         .PL1       IS&CVNTCOFAPPEALANDCOSTS


   08404012         DF1        n&CVMONEYONDEPOSrrLTR


   08404012         PL1        PMTSVCASH BOND PAYMENT                       C 02382           $433jO0
                                 RsoetwdOft MARTINDENKOi
                                      MWWTRAV18COJP2BONDACCOU NT


   0048-2012        PL1        PLD.CVCERTMAJLRTNRECRECT)
                            8IONEDW1AI2


   00-174012        DF1        MOTCV DISMISS.
                            VOTREJUDJCE FOR LACKOFJURISDICTION                                              flgt^Hggl
   00-184012        PL1        PMTCVJPAPPEAL FIUNO    •                     C 02889           $-222.00
                      . *" •     RaMhwtCt MARTINDENICOL


   10-114012                NT&CV HEARING



   10-18-2012               PLDSVFAX DOCKET CALL


   11-064012                PLOXV SCOTT OCR COMPLETED


   11-144012




                                                                                                                                                    r                                              r      TME; 123727PM
                                             TRAVIS COUNTY. STATE OF TEXAS
                                                                                            DATE: Jim 26.2013
                                                       P.O. BOX 148328
                                                  AUSTM, TEXAS 78714-0326                   PAGE' 2

C-1-CV-12-00873B                               MARTM-DSNICOLAS V JONES
             PARTY:
      COURT/JUDGE: CC1   COUNTY COURT AT LAW #1              STATUS:     DO    DISPOSED
       FIUNO DATE: 08404012                                CASE TYPE:    CJP   CVJPAPPEAL
DATE CASE ENTERED: 08404012
  EVENT CATEGORY:
           PERIOD:               TO

   DATE         PARTY    EVENT                                           RECEIPT*               AMOUNT
   11-144012             EM&CV JUDGES ORDER

                         DISMISSED WITH PREJUOICE:
                                                                                                                   ™
                         PLAINTIFF DID NOT APPEAR IN PERSON OR BY COUNSEL.
                         DEFENDANT APPEARED BY AND THROUGH COUNSEL ONLY.
                         8AMDKT
                                                                                                    «                  ^

                         DCS


   02404013              MSC:CVRE3PON8E



   03484013              MOTCV TO RECONSIDER

                         MOTION FOR REINSTATEMENT AND RECONSIDERATION


    03-124013            NTCrCV HEARING



    04444013             EM8:CV JUDGE'S ACTION

                         CASE TAKEN UNDER ADVISEMENT:
                         (SkftOOpm

    04484013             EM&CV JUDGE* ORDER

                         OTHER: P* MoUon to RttMtMte and Recemidor DENIED by JEMS
                         ; oidarforthconilng from Mr.Ctnk...



    06-104013             PlOrCV DESIGNATION OF RECORD

                         ITEMS TO BE INCLUDED IN THE CLERICS RECORD


    05-104013             M8&CV REQ FOR REPORTERS RECRD

                         COURT REPORTERS REC


    05-104013             PLDSV NOTICEOF APPEAL 3RQ CT


    0540-2013             PLDlCV DESIGNATION Of RECORD           '
                         DEPS DESIGNATION OF ITEM8TO BE INaUDED INTHE CLERICSREC
                          ORD


    05404013              MSCCV APPEAL ASSIGNED TO CLRK




                                                                                                           24%

APPELLANTS MOTION FOR EN BANC RECONSIDERATION                                                                   Page 19 of.19
Juan A. Martin-de-Nicolas
5604 Woodview Ave
Austin TX 78756




February 17, 2015



Jeffrey D. Kyle, Clerk
Third Court of Appeals
PO Box 12547
Austin, Texas 78711

RE:    Court of Appeals Number: 03-13-00318-CV
       Trial Court Case Number: C-l-CV-12-008738

Dear Mr. Kyle:

Please find enclosed:

1) my motion titled Appellant's Motion for En Banc Reconsideration,
2) a copy of this motion inside a self-addressed envelope for your office to stamp with the filing
      date and return to me via USPS mail.

Please note that the motion is due today as per the granted extension of time to file. I am sending
the is motion to you via USPS mail postmarked as of today 17 February 2015.

Sincerely,



JiWrTfl. Martirf-de-Nicolas, Plaintiff Pro-Se
 lone: 512-565-1498




Attachment: As stated.
                                        \nmuiaimminw
                                                                0
^liii'nl'Mrilliil'llih'iil!1!'!
***                                mi
                                  7D1B 3ML.D   DDDa 1653 B567
               ~L